Per Curiam.

The judgment whs rendered in' the Fourth District Court, M^rch 9, 1897, and the time to appeal therefrom expired March 29, 1897.
A motion for a new trial was made by the defendant, and denied May 11, 1897.
In the appeal which was taken within twenty days after May 11th, the defendant appealed from the judgment as well as the order denying the motion for h new trial.
The act of 1896 (chap. 748) authorizes an appeal from an order granting a new trial, but does not authorize an appeal 'from an order denying a motion for a new trial.
- The motion to dismiss' must, therefore, be granted^ with costs.
Present:- MoAdam andBischoff, JJ.
Motion granted, with costs..